IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-81,509-01


                          IN RE DONIVIEN WAYNE JONES, Relator


                      ON APPLICATION FOR A WRIT OF MANDAMUS
                           CAUSE NOS. 1323358-A & 1309148-A
                             IN THE 351ST DISTRICT COURT
                                FROM HARRIS COUNTY


        Per curiam.

                                             ORDER


        Relator has filed a motion for leave to file a writ of mandamus pursuant to the original

jurisdiction of this Court. In it, he contends that he filed applications for a writ of habeas corpus in

the 351st District Court of Harris County, that more than 35 days have elapsed, and that the

applications have not yet been forwarded to this Court.

        In these circumstances, additional facts are needed. Respondent, the District Clerk of Harris

County, is ordered to file a response, which may be made by submitting the record on such habeas

corpus applications, submitting a copy of timely filed orders which designate issues to be

investigated (see McCree v. Hampton, 824 S.W.2d 578, 579 (Tex. Crim. App. 1992)), or stating that
                                                                                                     2

Relator has not filed applications for writs of habeas corpus in Harris County. Should the response

include orders designating issues, proof of the date the district attorney’s office was served with the

habeas applications shall also be submitted with the response. This application for leave to file a

writ of mandamus shall be held in abeyance until Respondent has submitted the appropriate

response. Such response shall be submitted within 30 days of the date of this order.



Filed: July 16, 2014
Do not publish